     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 1 of 7



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    DAWN D. DILLON,                                     Case No. 2:18-cv-01582-RFB-EJY
 8                      Plaintiffs,                                            ORDER
 9           v.
10    BAYVIEW LOAN SERVICING, et al,
11                     Defendants.
12
13          I.     INTRODUCTION
14          Before the Court are Plaintiff’s “Praecipe for Personal Summons Extraordinary Writ of
15   Execution Involuntary Bankruptcy Foreign Proceedings & Action” (ECF No. 1) and “Praecipe for
16   Personal Summons Extraordinary Writ of Execution Probate & Tax Claim & Liquidation Foreign
17   Proceedings, Misprison of Felony & Treason, Statement of Claim(s), Declaration of Unlawful
18   Foreclosure Sale, Rape, Court Order, Subpoena & Notice to Clerk(s) & Bar Clerk(s)” (ECF No.
19   64) and several Motions to Dismiss filed by various Defendants. ECF Nos. 7, 13, 17, 20, 21, 65,
20   70. For the reasons stated below, the Court grants the Motions to Dismiss.
21
22          II.    PROCEDURAL BACKGROUND
23           Plaintiff filed the initial document operating as the first complaint in this action on August
24   20, 2018 listing Bayview Loan Servicing, LLC, The Bank of New York Mellon, First Magnus
25   Financial Corporation, JP Morgan Chase, Mortgage Electronic Registration Systems, Inc., Seaside
26   Trustee, Inc., Ditech Financial LLC, Clark County Nevada, City of Las Vegas, Sheriff of Clark
27   County, Bank of America, N.A., Fidelity National Title Company, and First American Title
28   Insurance Company as defendants. ECF No. 1. Several Defendants filed the instant Motions to
     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 2 of 7



 1   Dismiss. ECF Nos. 7, 13, 17, 20 and 21. Plaintiff filed her response to these motions on October
 2   9, 2018. Ditech Financial LLC filed a Motion to Deem Party as a Vexatious Litigant on December
 3   11, 2018 (ECF No. 41) which was joined by several Defendants (ECF No. 48, 49). Plaintiff filed
 4   the document operating as the second complaint in this action on May 30, 2019. ECF No. 64.
 5   Several Defendants filed and joined the instant Motions to Dismiss the second complaint. ECF
 6   Nos. 65, 70, 74. Defendants have also filed myriad Motions to Strike. ECF Nos. 33, 38, 93.
 7
 8          III.    FACTUAL ALLEGATIONS
 9          While it is somewhat difficult to ascertain allegations in Plaintiff’s filings, the facts alleged
10   appear to relate to a foreclosure sale. In her initial complaint (“Praecipe for Personal Summons
11   Extraordinary Writ of Execution Involuntary Bankruptcy Foreign Proceedings & Action”),
12   Plaintiff makes a number of allegations against Defendants as “Debtor(s).” ECF No. 1 at 2.
13   Plaintiff states that on December 21, 2006 Defendants entered into a contract for a consumer loan
14   transaction “with the United States and through Dawn D. Dillon.” Id. Plaintiff alleges Defendants
15   received a personal loan directly from the “Creditors’ Estates/Government” which is now
16   delinquent. Id. Plaintiff alleges this loan is secured by property at 5003 Thunder River Cir., Las
17   Vegas, NV 89148. The remainder of complaint ‘imposes’ various duties on Defendants and
18   purports to operate as a court order. See id. at 3-7.
19          Plaintiff’s second complaint states the foreclosure sale on her property “raped, harmed &
20   damaged” her and her family and that her health has been damaged, she has lost sleep, and been
21   unable to work. ECF No. 64 at 3. She also alleges that the “interference by the Clerk(s) & BAR
22   Clerk(s) aided and abetted terrorist(s) to commit felonies & treason.” Id. at 5. She also alleges that
23   Defendants engaged in “unfair debt collection practices,” id. at 6, that Defendants trespassed on
24   her property, id. at 9, that Defendants declined to accept a settlement, id. at 13, engaged in unfair
25   and deceptive practices through their interpretation of the Lender’s Policy, id. at 14, and that the
26   loan she was given was a predatory loan, id. at 15-16, in violation of their “fiduciary of good faith
27   and fair dealings,” id. at 17-18. She further alleges the foreclosure sale was “unlawful” because it
28   occurred outside the statutory timeframe, id. at 23, that she never received a “certified true and



                                                      -2-
     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 3 of 7



 1   correct copy of the original NOTE with endorsements,” id., and that Defendant Seaside Trustee,
 2   Inc. did not adequately advertise the foreclosure sale, id. at 24. As she does in the first complaint,
 3   Plaintiff orders Defendants to comply with demands she has made throughout the complaint,
 4   purporting to have the authority of a judicial officer. See id. at 1-37.
 5           IV.     LEGAL STANDARD
 6           An initial pleading must contain “a short and plain statement of the claim showing that the
 7   pleader is entitled to relief.” Fed. R. Civ. P. 8(a). The court may dismiss a complaint for failing to
 8   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). In ruling on a motion to
 9   dismiss, “[a]ll well-pleaded allegations of material fact in the complaint are accepted as true and
10   are construed in the light most favorable to the non-moving party.” Faulkner v. ADT Sec. Servs.,
11   Inc., 706 F.3d 1017, 1019 (9th Cir. 2013) (citations omitted). In addition, documents filed by a
12   plaintiff who is proceeding without counsel (as is the case here) must be liberally construed, and a
13   pro se complaint must be “held to less stringent standards than formal pleadings drafted by
14   lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106
15   (1976)) (citations and quotation marks omitted); see also Butler v. Long, 752 F.3d 1177, 1180 (9th
16   Cir. 2014).
17           To survive a motion to dismiss, a complaint need not contain “detailed factual allegations,”
18   but merely asserting “‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause
19   of action’” is not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
20   Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, a claim will not be dismissed if it
21   contains “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
22   face,” meaning that the court can reasonably infer “that the defendant is liable for the misconduct
23   alleged.” Iqbal, 556 U.S. at 678 (citation and internal quotation marks omitted). In elaborating on
24   the pleading standard described in Twombly and Iqbal, the Ninth Circuit has held that for a
25   complaint to survive dismissal, the plaintiff must allege non-conclusory facts that, together with
26   reasonable inferences from those facts, are “plausibly suggestive of a claim entitling the plaintiff
27   to relief.” Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
28



                                                       -3-
     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 4 of 7



 1           V.      DISCUSSION
 2           A. Motions to Dismiss First Complaint: ECF Nos. 7, 13, 17, 20, 21
 3           The Court will construe the two complaints as one operative document with allegations,
 4   but will divide its analysis based upon the allegations and respective arguments in the separately
 5   filed documents. Thus, the Court first considers the Motions to Dismiss Plaintiff’s first complaint,
 6   ECF No. 1.
 7           Defendant City of Las Vegas asserts that Plaintiff’s complaint must be dismissed for failure
 8   to state a claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure
 9   12(b)(6). ECF No. 7 at 2. Defendant also states that the complaint lacks sufficient detail to
10   adequately allow Defendants to ascertain liability and moves for a more definite statement. ECF
11   No. 7 at 3-4. Plaintiff argues in her response that the “City of Las Vegas has no jurisdiction” but
12   does not otherwise address Defendant’s argument or adequately assert allegations against
13   Defendant to cure the 12(b)(6) defect. It is evident from the face of the complaint that there are no
14   discernible factual allegations against the City of Las Vegas and no clear claim made. Holding
15   Plaintiff to “less stringent standards,” the Court nonetheless finds she has failed to state a claim
16   upon which relief can be granted and grants the Motion to Dismiss.
17           Defendant Ditech Financial, LLC states the complaint should be dismissed because it is
18   not a pleading that states a claim for relief pursuant to Federal Rule of Civil Procedure 8(a)(2).
19   ECF No. 13 at 3. Ditech also states that the complaint is not a valid petition for involuntary
20   bankruptcy, qui tam complaint, or quiet title complaint. Plaintiff’s response does not address
21   Defendant’s argument and does not otherwise cure the defect alleged in its Motion to Dismiss. See
22   ECF No. 27 at 1-511. Federal Rule of Civil Procedure 8(a)(2) states that a “claim for relief must
23   contain . . . a short and plain statement of the claim showing that the pleader is entitled to relief . .
24   . .” Plaintiff’s complaint does not adequately identify a claim for relief against Ditech Financial,
25   LLC. The Court therefore grants the motion.
26           Defendants Bank of New York Mellon, Bank of America, N.A., Bayview Loan Servicing,
27   LLC, and Seaside Trustee Inc. argue in their Motion to Dismiss that Plaintiff’s complaint does not
28   provide allegations or a statement of claims and therefore does not comply with Federal Rules of



                                                       -4-
     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 5 of 7



 1   Civil Procedure 8(a), 9, and 12(b)(6). Defendants argue the complaint is “incoherent” and does not
 2   adequately identify the parties or make allegations against Defendants and was pled in such a way
 3   that Defendants cannot determine what conduct is being asserted against which Defendant. ECF
 4   No. 17 at 4-5. Plaintiff does not respond to these specific arguments in her response. See ECF No.
 5   27 at 1-511. Plaintiff has not made a “short plain statement of the claim” she is asserting against
 6   these Defendants and has not otherwise stated a claim upon which relief can be granted. The Court
 7   therefore grants the motion.
 8          Defendant JPMorgan Chase Bank, N.A. argues that Plaintiff has failed to satisfy Rule
 9   12(b)(6) warranting dismissal, or in the alternative, moves for a more definite statement under
10   Rule 12(e). JPMorgan ascertains the facts surrounding the foreclosure sale by relying on
11   documents of public record. ECF No. 20 at 4-15. Defendant argues that it has no interest in a
12   December 2006 loan extended to Plaintiff and that the complaint lacks allegations specific to
13   Defendant and does not relate to any conduct of Defendant. Id. at 3. Plaintiff does not respond to
14   these specific arguments in her response. See ECF No. 27 at 1-511. Given the lack of specific
15   allegations against JPMorgan, the Court grants the motion.
16          Finally, Defendant Bank of America, N.A. also argues that the complaint must be
17   dismissed for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6)
18   and for failure to state a claim pursuant to Rule 8(a). Defendant’s argument is nearly verbatim the
19   argument made by Defendants in ECF No. 17. See ECF No. 21 at 4-5. Again, Plaintiff does not
20   respond to these specific arguments in her response. See ECF No. 27 at 1-511. The Court
21   incorporates its reasoning as to ECF No. 17 and grants the motion.
22          B. Defendants’ Motions to Dismiss Second Complaint: ECF Nos. 65, 70
23          Defendants Fidelity National Title Company (Fidelity) and First American Title Insurance
24   Company (First American) filed Motions to Dismiss Plaintiff’s second complaint (ECF No. 64),
25   ECF Nos. 65 and 70, respectively. Fidelity joined First American’s motion. ECF No. 74.
26          Fidelity asserts the same arguments made by other Defendants in this action, that Plaintiff’s
27   second complaint fails to comply with Rule 8(a) and 12(b)(6). ECF No. 65 at 5-6. Specifically,
28   Defendant states that the complaint does not identify specific conduct by Fidelity but appears to



                                                    -5-
     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 6 of 7



 1   have named Fidelity as a Defendant because one of its employees was formerly employed by
 2   National Alliance Title. Id. at 5. Plaintiff did not file a response to this motion but did file a “Notice
 3   of Foreign Judgment” comprised of many documents and similarly difficult to decipher. See ECF
 4   No. 89. This “Notice of Foreign Judgment” does not address Defendant’s argument. The Court
 5   agrees with Defendant that Plaintiff’s second complaint contains scattered and conclusory
 6   allegations that are not readily discernible. Holding Plaintiff to “less stringent standards” as a pro
 7   se litigant, the Court nonetheless finds that Plaintiff has both failed to state a claim upon which
 8   relief can be granted and failed to state a claim in the second complaint. Accordingly, the Court
 9   grants the Motion to Dismiss.
10           Defendant First American also states that Plaintiff has failed to comply with Rule 12(b)(6).
11   Defendant notes that Plaintiff has made some discernible allegations against it with regard to the
12   foreclosure proceedings on the property identified in Plaintiff’s complaint, located at 5003
13   Thunder River Circle, Las Vegas NV 89148. ECF No. 70 at 3. Defendant construes Plaintiff’s
14   complaint to be an alleged wrongful denial of an insurance claim under a lender’s title insurance
15   policy by First American. Id. at 5. Defendant refers to the Lender’s Policy and Deed of Trust,
16   which Plaintiff attached to her complaint, and states that Plaintiff is not covered by the Lender’s
17   Policy because, as evidenced by the Deed of Trust, she is not a lender but a borrower. Id. at 5.
18   Defendant further argues that Plaintiff is not an insured under the Lender’s Policy and that she
19   cannot have any claims in connection to her title to the property or the foreclosure proceedings
20   because the policy only protects interests pursuant to the Deed of Trust. Id. at 6. Finally, Defendant
21   cites Torres v. Nevada Direct Insurance Company to argue that Plaintiff does not have standing to
22   bring a breach of contract or bad faith claim as a third-party claimant. Id. (citing Torres v. Nevada
23   Direct Insurance Company, 353 P.3d 1203 (Nev. 2015)).
24           Plaintiff did not file a response and does not otherwise allege in her complaint how she is
25   insured by the Lender’s Policy when her own exhibits make plain, she is a borrower, not a lender.
26   See ECF No. 64-1 at 3. Without “well-pleaded allegations of material fact” that explain how
27   Plaintiff is otherwise privy to rights under the Lender’s Policy, she cannot make a breach of
28   contract or insurance claim. Accordingly, the Court grants the Motion to Dismiss.



                                                       -6-
     Case 2:18-cv-01582-RFB-EJY Document 102 Filed 09/30/19 Page 7 of 7



 1           VI.    CONCLUSION
 2           For the reasons stated above,
 3           IT IS THEREFORE ORDERED that Defendants City of Las Vegas, Ditech Financial
 4   LLC, Bank of New York Mellon, Bank of America, N.A., Bayview Loan Servicing LLC, Seaside
 5   Trustee, Inc., JPMorgan Chase Bank, N.A., and Bank of America, N.A.’s Motions to Dismiss
 6   “Praecipe for Personal Summons Extraordinary Writ of Execution Involuntary Bankruptcy
 7   Foreign Proceedings & Action (ECF Nos. 7, 13, 17, 20, 21) are GRANTED with prejudice.
 8           IT IS FURTHER ORDERED that Defendants Fidelity National Title Company and First
 9   American Title Insurance Company’s Motions to Dismiss “Praecipe for Personal Summons
10   Extraordinary Writ of Execution Probate & Tax Claim & Liquidation Foreign Proceedings,
11   Misprison of Felony & Treason, Statement of Claim(s), Declaration of Unlawful Foreclosure Sale,
12   Rape, Court Order, Subpoena & Notice to Clerk(s) & Bar Clerk(s)” (ECF Nos. 65, 70) are
13   GRANTED with prejudice.
14           IT IS FURTHER ORDERED that all other pending motions in this action are
15   DISMISSED as moot. The Clerk of Court is instructed to enter judgment accordingly and close
16   this case.
17
18           DATED: September 30, 2019.
19
                                                        __________________________________
20                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



                                                  -7-
